Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 30, 2020

The Court of Appeals hereby passes the following order:

A20A1108. THURSDAY HUTCHINSON v. CENTRAL UNITED METHODIST
    CHURCH.

      Thursday Hutchinson filed a civil action against Central United Methodist
Church, which filed a motion to dismiss. On June 13, 2018, the trial court dismissed
the complaint, and Hutchinson filed what appears to be a notice of appeal on July 16,
2018. We lack jurisdiction.
      Under OCGA § 5-6-38 (a), a notice of appeal must be filed within 30 days of
entry of the order sought to be appealed. “The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction upon an appellate court.”
Perlman v. Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012) (punctuation
omitted). Because Hutchinson filed the notice of appeal 33 days after entry of the trial
court’s order, we lack jurisdiction to consider the appeal, which is hereby
DISMISSED.

                                        Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                   01/30/2020
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.